Citation Nr: 1728183	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  07-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a heat stroke.  

2.  Entitlement to service connection for a speech disorder.  

3.  Entitlement to service connection for a genitourinary disability, to include erectile dysfunction, as secondary to service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for right hear hearing loss.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to an increased initial rating for a right knee disability, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for a right knee disability and assigned an initial 10 percent rating, effective February 20, 2005; denied service connection for a speech disorder, a genitourinary disability, bilateral hearing loss, and sinusitis; and declined to reopen a claim of service connection for residuals of a heat stroke.  

In April 2015, the Veteran testified before a Veterans Law Judge at a video conference hearing.  A copy of the transcript has been associated with the claims file.  In a February 2017 letter, the Board advised the Veteran that he was entitled to an additional Board hearing, as the Veterans Law Judge who had conducted the March 2010 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  He was advised that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  Having received no response from the Veteran, the Board will proceed with consideration of the appeal based on the evidence of record.  

In July 2015, the Board reopened the Veteran's claim of entitlement to service connection for residuals of heat stroke, and remanded this claim and the claims of entitlement to service connection for a speech disorder, a genitourinary disability, bilateral hearing loss, and sinusitis, and entitlement to an increased initial rating for a right knee disability, for additional development.

While the matter was in remand status, in a November 2015 rating decision, the RO granted entitlement to service connection for left ear hearing loss and tinnitus.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for left ear hearing loss.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, these issues are not in appellate status.  The issue of service connection for right ear hearing loss remains in appellate status, as reflected on the cover page of this decision.  

The issues of entitlement to service connection for a speech disorder, residuals of heat stroke, a genitourinary disorder, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability.   

2.  The Veteran's service-connected right knee disability is manifested by pain, limited motion, and difficulty with squatting, but is not productive of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for an initial disability rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5013 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases, including an organic disease of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has right ear hearing loss that is  related to his military service.  

With respect to the Veteran's hearing loss claim, the Board notes that the Veteran has been service-connected for left ear hearing loss and tinnitus.  Additionally, he claims that he has right ear hearing loss that is due to his military service.  

Service treatment records show that the Veteran saw combat action in October 2003.  The Board notes that noise exposure is consistent with the conditions and circumstances of being in combat.  As such, the Board in July 2015 conceded the occurrence of in-service noise exposure.    

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

At the Veteran's December 2000 enlistment examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0 
0 
5
0
LEFT
5
0
0
15
30

The Veteran underwent audiological testing in February 2005 just a few days prior to his February 2005 separation examination.  There was a slight upward shift in his audiometric findings since his enlistment examination, and the Board notes that there was hearing loss for VA purposes in the left ear.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
5
LEFT
5 
5
10
35
55

However, on VA audiological examination in April 2005, audiometric testing revealed that the Veteran had bilateral hearing within normal limits that did not meet the criteria of 38 C.F.R. § 3.385.  Subsequently, the Veteran testified at his April 2015 Board hearing that his hearing had worsened since the April 2005 VA examination.  

In order to determine whether the Veteran has current hearing loss for VA purposes, the Veteran was afforded a VA examination dated in August 2015.  In this examination, the Veteran was found to have left ear hearing loss for VA purposes.  However, testing results did not indicate hearing levels that indicated right ear hearing loss for VA purposes.  VA examination findings showed the right ear with 96 percent discrimination. Decibel (dB) loss at the pure tone threshold of 500 Hertz (Hz) was 5, at 1000 Hz was 5, at 2000 Hz was 5, at 3000 Hz was 10, and at 4000 Hz was 10. The average decibel loss was 8 in the right ear.  The Veteran was also diagnosed with tinnitus.  The examiner indicated that the Veteran's hearing loss and tinnitus were likely related to noise exposure in service.  He was subsequently granted entitlement to service connection for left ear hearing loss and tinnitus.  

Based on the foregoing, the Board finds that service connection for right ear hearing loss is not warranted.  A review of the evidence indicates that the Veteran does not have a diagnosis of hearing loss in the right ear that meets the definition of hearing loss under 38 C.F.R. § 3.385.  

In this case, the VA examiners reviewed the Veteran claims file and were apprised of the Veteran's medical history.  After examination and review, the examiners provided definite findings supported by the evidence.  As such, the findings and opinions are highly probative.  

The Veteran has contended on his own behalf that he has hearing loss related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has right ear hearing loss that is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as the claimed disability has not been diagnosed, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased rating for right knee.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently in receipt of a 10 percent disability rating for his service-connected right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5013, as osteoporosis.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on loss of motion of affected parts, as arthritis, degenerative. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate Diagnostic Codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate Diagnostic Codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

The evidence in this case consists of outpatient treatment records and VA examinations dated in December 2009, December 2011, and August 2015.

On examination in December 2009, the Veteran was diagnosed as status post arthroscopic surgery right side.  On examination, the Veteran was able to flex from 5 degrees to 110 degrees, normal was from 0 to 140 degrees.  There was no additional limitation of motion after three repetitions, nor was there pain, fatigue and weakness.  The Veteran reported pain, fatigue, instability, weakness, and incoordination.  The Veteran also indicated that pain radiated into the upper and lower extremities.  The Veteran reported almost daily flare ups of pain, and he indicated that he began using a cane six months ago and that the condition affected his occupational performance, recreational activities, and driving ability.  There was no ligament or rotary instability, and all tests were negative, reflexes and muscle strength was normal, although pulses were slightly decreased.  Medical records indicated continued treatment for degenerative joint disease of the knees. 

On examination in December 2011, testing indicated normal flexion to 140 degrees and normal extension to 0 degrees.  There was no change in range of motion after repetitive use testing, and the examiner noted there was no functional loss for the left lower extremity but there was excess fatigability.  There was no tenderness on palpation or pain and muscle strength testing was normal.  There was no evidence of instability (either anterior or posterior) and no evidence or recurrent patellar subluxation/dislocation.  The examiner noted there was evidence of degenerative arthritis of the knee.

In an aid and attendance examination in April 2014, there was no functional limitations of the right lower extremity. The examiner reported that the Veteran had a normal gait, and no deficits in weight-bearing, balance, or propulsion.

The Veteran testified at his April 2015 hearing that his right knee was manifested by more signs of weakness and instability.  He reported that his right knee would lock when he was walking and upon extension.  

On examination in August 2015, the Veteran was diagnosed with osteoporosis of the bilateral knees and degenerative arthritis of both knees.  The Veteran reported that he had episodes of knee locking and at times giving way.  He described  pain on forceful activities such as such as squatting.  The examiner stated that since surgery in service, he had required to further treatment.  There were no flare-ups, but there was functional loss due to pain which the Veteran indicated limited his ability to squat.  Range of motion testing indicated flexion to 110 degrees and extension of 0 degrees.  The reduction in flexion was indicated to be caused by pain.  There was no change in loss of motion after repetition, and pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength was normal and there was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability or effusion.  On joint testing, there was no joint instability, with all testing indicated to be normal.  There was no recurrent patellar dislocation, or other tibia or fibular impairment.  The examiner offered the opinion that the Veteran's right knee disability less likely as not resulted in instability.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent for right knee osteoporosis is not warranted.  The range of motion findings above indicate a noncompensable evaluation.  However, for painful motion of the knee 38 CFR §4.59 allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  Since the Veteran has demonstrated painful motion of the knee, the minimum compensable evaluation of 10 percent is warranted.

In addition, the Board finds no objective evidence that would warrant a rating greater than 10  percent for the Veteran's right knee disability.  A 20 percent rating is not warranted under DC 5003 because there is only one joint involved in each extremity (i.e. the knee joint) and, in any case, there is no evidence of frequent incapacitating episodes due to the Veteran's knee problems.  There is also no evidence of lost work time due to the knees and the Veteran has not otherwise reported incapacitating episodes due to the knee.  In addition, the Veteran has had between full extension in the right knee, and, at worst, 110 degrees of flexion.  Even during flare-ups of pain and/or after repetitive motion, no testing has shown range of motion to be less than 0 to 110 degrees.  The August 2015 examiner noted pain on weight-bearing and the measured reduction in flexion was indicated to be caused by pain.  While passive range of motion was not tested, as noted by the VA examiner, upon active range of motion testing, flexion to 110 degrees and extension of 0 degrees.  Although passive range of motion was not specifically measured, it is reasonable to assume that assisted (passive) range of motion would be less limiting than active motion, and therefore, the failure to measure passive motion is harmless error.  See Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  As there is no medical evidence of record indicating limitation of flexion to 30 degrees or less, a 20 percent rating is not applicable under Diagnostic Code 5260.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more, a separate or higher rating under DC 5261 is not warranted. Id. In summary, a higher or separate rating is not warranted under DCs 5003, 5260, and 5261 for either the right knee disability.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee  disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The Board has considered the Veteran's reports of instability or giving way in the right knee.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with instability of the right knee.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That said, however, the medical evidence of record has found no evidence of laxity, instability, or subluxation of the right knee on examination.  The medical examiners and treatment professionals have considered the Veteran's reports of giving way, but have concluded that the Veteran does not have laxity or instability in the knee.  As such, the Board concludes that a separate rating under DC 5257 for the Veteran's subjective reports of right knee instability or giving way is not warranted for any period on appeal. 

In addition, no higher or alternative rating under a different Diagnostic Code 
can be applied.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic), Diagnostic Code 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  The Veteran's right knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  There is no evidence or suggestion of dislocated or removed meniscal cartilage.  

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the right knee.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned. Moreover, the Board notes that while examiners have found additional limitation due to pain on repetitive motion or due to flare-ups of pain, at no point has the actual or estimated loss of motion been less than 110 degrees of flexion.  The Board also finds it significant that multiple examination and treatment records have noted normal muscle strength and the absence of muscle atrophy.  Thus, despite the Veteran's reported problems associated with the right knee, he is able to use the knee in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."). There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right knee disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right knee disability.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected psychiatric and right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran experiences pain, limited motion, and difficulty with squatting.  These symptoms are contemplated in the current rating assigned.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disability requires extraschedular consideration.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

Service connection for right ear hearing loss is denied.  

An increased initial rating for a right knee disability, currently rated as 10 percent disabling, is denied.  

REMAND

In July 2015, the Veteran's claims of entitlement to service connection for a speech disorder and residuals of heat stroke were remanded for additional development.  The Board recounted the history of the Veteran's complaints and found that further examination should be undertaken to determine whether the Veteran's speech difficulties and other claimed residuals of a heat stroke were part of his already service-connected PTSD with cognitive disorder not otherwise specified or if they are separate disabilities.  The examiner was asked to afford an opinion regarding whether the Veteran has a current residual disability of heat stroke, to include tremors, heat/cold intolerance, and organic brain syndrome, that are separate from his PTSD with cognitive disorder not otherwise specified, and whether the Veteran has a current speech disorder, separate from his PTSD with cognitive disorder not otherwise specified, that is due to his period of service, to include his August 2003 episode of heat stroke.

The Veteran was afforded a VA examination dated in August 2015.  The examiner noted that the Veteran was diagnosed with heat stroke in 2003 and indicated that the Veteran had difficulty with word finding and speech and had developed a mild tremor.  After examination and review of the record, the examiner found that it was less likely as not that the Veteran had current residuals disability of heat stroke, to include tremors, heat/cold intolerance, and organic brain syndrome, that were separate from his PTSD with cognitive disorder not otherwise specified.  The examiner stated that, based on the examination, the Veteran was not noted to have any current symptoms due to a heat stroke or any current residuals.  The examiner also found that it was less likely that the Veteran had a current speech disorder, separate from his PTSD with cognitive disability not otherwise specified, that was due to his period of service, to include his August 2003 episode of heat stroke.  The examination stated that, based on an examination of the Veteran and a review of the Veteran's history and treatment record, there was currently insufficient evidence to suggest that the Veteran has any current speech disorder.  The examination found that the Veteran was not noted to have any speech disorder and does not have residuals due to his previous heat stroke.   

Based on the foregoing, the Board finds that additional examination is required.  The Board finds that the August 2015 examiner, while answering the basic question asked, did not provide a rationale for the opinion provided, to include reconciling the post-service clinical evidence which showed both speech complaints and other residuals, as was set out in the July 2015 Board remand.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992);  see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (finding that a VA examination, which the Board relied on, was inadequate where the examiner did not indicate, positive or negative, whether a recently diagnosed psychological disorder had resolved itself or was incorrectly diagnosed).

With respect to the Veteran's genitourinary claim, the Board also remanded this claim in August 2015 for additional examination.  The Board found that the Veteran's post-service VA medical records dated from November 2005 to April 2013 showed that the Veteran received intermittent treatment for various genitourinary disabilities, to include erectile dysfunction, epididymitis, and urinary bladder problems.  As such, the Board found that the Veteran should be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran's genitourinary disabilities, to include erectile dysfunction, arose during service or were otherwise related to any incident of service, including his in-service treatment for erectile dysfunction and lower urinary tract symptoms, or whether his genitourinary disabilities were due to or aggravated by his service-connected PTSD.  Specifically, the examiner was asked to state, for each diagnosed genitourinary disability (to include erectile dysfunction, epididymitis, or lower urinary tract problems), whether it was at least as likely as not such disability was due to or aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected PTSD.  If aggravation was found, then the examiner should quantify the degree of such aggravation, if possible.  If not due to or aggravated by the service-connected PTSD, the examiner was then asked to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed genitourinary disabilities (to include erectile dysfunction, epididymitis, or lower urinary tract problems) were due to his period of service, to include November 2004 treatment for urinary urgency, urinary frequency, and nocturia, and December 2004 treatment for erectile dysfunction and lower urinary tract symptoms.

The Veteran was afforded a VA examination dated in August 2015.  The examiner indicated that the Veteran was diagnosed with erectile dysfunction in 2010 and epididymitis status post-surgery in 2009.  The Veteran was also indicated to have voiding dysfunction with increased urinary frequency but no urine leakage as a result of the epididymitis.  The etiology of the erectile dysfunction was considered to be the Veteran's PTSD.  The epididymitis was not found to be due to or aggravated by PTSD or due to his period of service, to include November 2004 treatment for urinary urgency, urinary frequency, and nocturia, and December 2004 treatment for erectile dysfunction and lower urinary tract symptoms.

Based on the foregoing, the Board finds that this matter should also be remanded for additional opinion.  While the August 2015 examiner did find that erectile dysfunction was likely due to or aggravated by service-connected PTSD, the examiner did not specifically indicate whether the condition was secondary to PTSD or was a separate pre-existing disability that was aggravated by PTSD.  There was also no opinion offered regarding the degree of aggravation.  In addition, the examiner offered no rationale for the opinion that epididymitis was not related to service incidents.  

Finally, the Veteran sinusitis claim was also remanded for VA examination.  The Board noted that the Veteran's service treatment records showed that, in October 2004, a brain magnetic resonance imaging (MRI) revealed that the Veteran had sphenoid sinus disease.  The Veteran also testified at his April 2015 Board hearing that he was having sinus clogging around 2004 after returning from deployment, and that he required nose drops for his sinuses.  Post-service VA medical records showed that in January 2008, his sinuses were bothering him and that he required sinus medication.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran had any sinusitis that was due to his period of service, to include an October 2004 MRI showing sphenoid sinus disease.

The Veteran was afforded a VA examination dated in August 2015.  The Veteran was noted to have a diagnosis of sinusitis as of 2004.  The examiner noted that the Veteran reported improvement with medication since October 2004, but he still reported frequent nosebleeds approximately once a week.  The Veteran was noted to have chronic and/or recurrent sinusitis.  After examination, the examiner found that there was currently insufficient evidence that the Veteran sinusitis was related to military service, to include an October 2004 MRI showing sphenoid sinus disease.  The examiner stated that VBMS records did not show an October 2004 MRI that suggested sphenoid sinus disease and that the VBMS records did not show chronicity of sinusitis from service.  

Based on the foregoing, the Board finds that this matter should be remanded for additional opinion.  While the examiner diagnosed sinusitis and noted the Veteran's continued sinus related complaints since service, the examiner did not support the conclusion with adequate discussion of the evidence, including why the examiner appeared to reject the Veteran's reports of continuity, or adequate rationale for the opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran additional VA opinion clarifying whether the Veteran has current residuals of a heat stroke and speech disorder that are related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  If an additional examination is deemed necessary, one should be scheduled.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has current residual disability of heat stroke, to include tremors, heat/cold intolerance, and organic brain syndrome, that are separate from his PTSD with cognitive disorder not otherwise specified?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current speech disorder, separate from his PTSD with cognitive disorder not otherwise specified, that is due to his period of service, to include his August 2003 episode of heat stroke?     

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorders.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

2.  Afford the Veteran additional opinion clarifying whether the Veteran's current genitourinary disabilities, to include erectile dysfunction, are related to his period of service or to his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner.  If an additional examination is deemed necessary, one should be scheduled.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should address the following: 

a)  For each diagnosed genitourinary disability (to include erectile dysfunction, epididymitis, or lower urinary tract problems), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's genitourinary disability is due to or aggravated (worsening of the underlying disability beyond natural progress) by the service-connected PTSD.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.     

b)  If not due to or aggravated by the service-connected PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed genitourinary disabilities (to include erectile dysfunction, epididymitis, or lower urinary tract problems) are due to his period of service, to include November 2004 treatment for urinary urgency, urinary frequency, and nocturia, and December 2004 treatment for erectile dysfunction and lower urinary tract symptoms.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Afford the Veteran additional opinion clarifying whether the Veteran has any current sinusitis that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  If an additional examination is deemed necessary, one should be scheduled.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any sinusitis that is due to his period of service, to include an October 2004 MRI showing sphenoid sinus disease.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


